De Courcy, J.
On June 9,1902, the plaintiff’s husband, Charles N. Leighton, made a deposit of $212 (which apparently belonged to the plaintiff) in the defendant bank and received a deposit book in her name. Later he went to the bank with the deposit book and an order for the full amount, dated August 18,1902, and signed by the plaintiff, and he was paid. According to the special findings of the jury the plaintiff was capable of making the contract of deposit on June 9, but was incapable of giving the order *68on the date of the withdrawal. It was admitted that the defendant had no knowledge of the plaintiff’s .insanity and acted in good faith. This action by' the plaintiff for the recovery of the deposit was brought in January, 1911, and after the death of her husband.
In our opinion this case is governed by Reed v. Mattapan Deposit & Trust Co. 198 Mass. 306, in which the facts were substantially the same. In that case it was held that where a deposit has been made in a bank by a person of sound mind, and the depositor afterwards becomes insane and draws a check upon his account, which the bank pays without any knowledge of his insanity, such payment is a discharge of the bank’s indebtedness to its depositor, and not a new contract which can be avoided. It is not material that here the defendant is a savings bank and not a trust company; the same relation of debtor and creditor exists between the parties for the purposes of the present case. And the fact that payment was made on the plaintiff’s order to her husband, whom she had held out to the defendant as her authorized agent, does not distinguish this case in principle from the Reed case where the payment was made to the .depositor in person. Drew v. Nunn, 4 Q. B. D. 661. Hill v. Day, 7 Stew. 150. Matthiessen & Weichers Refining Co. v. McMahon, 9 Vroom, 536. Merritt v. Merritt, 43 App. Div. (N. Y.) 68. See Riley v. Albany Savings Bank, 36 Hun, 513, affirmed in 103 N. Y. 669.
In accordance with the report, judgment is to be entered for the defendant, and it is

So ordered.